Opinion issued March 14, 2013




                                      In The
                               Court of Appeals
                                     For The
                          First District of Texas

                              NO. 01-12-01109-CV
                                    ____________

                         BARBARA J. ELLIS, Appellant

                                         V.

        FIESTA MART INC. D/B/A FIESTA STORE NO. 18, Appellee


              On Appeal from the County Civil Court at Law No. 4
                            Harris County, Texas
                       Trial Court Cause No. 1008730


                          MEMORANDUM OPINION

      This is an attempted appeal from an interlocutory summary judgment order.

Appellee, Fiesta Mart Inc. d/b/a Fiesta Store No. 18 (“Fiesta”), filed a motion to

dismiss the appeal for want of jurisdiction on the grounds that the order is a non-
appealable interlocutory order. We requested a response to the motion from the

appellant, and the appellant did not file a response.

      Generally, appeals may be taken only from final judgments. Lehmann v.

Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). Interlocutory orders may be

appealed only if authorized by statute. Bally Total Fitness Corp. v. Jackson, 53
S.W.3d 352, 352 (Tex. 2001).

      The record in this case demonstrates that the appellant named two defendants

in her amended petition, Fiesta and Robert Ronald Davis. Subsequent to the filing

of the amended petition, the trial court granted Fiesta’s motion for summary

judgment, and the appellant filed a notice of appeal. The record does not reflect

that appellant’s claims against Robert Ronald Davis have been resolved, nor is there

any evidence in the record that there has been any severance of the judgment

entered in favor of Fiesta.      Under these circumstances, the order at issue is

interlocutory and non-appealable, and we do not have jurisdiction over this appeal.

See Lehmann, 29 S.W.3d at 195; see also Johnson v. Pierre, No. 01-09-00820-CV,

2011 WL 743110, at *2 (Tex. App.—Houston [1st Dist.] Mar. 3, 2011, no pet.) (“A

summary judgment that does not dispose of all parties and causes of action is not

final and appealable absent a severance.”).




                                           2
      Accordingly, we grant appellee’s motion and dismiss the appeal for want of

jurisdiction. See TEX. R. APP. P. 42.3(a), 43.2(f). We dismiss any other pending

motions as moot.

                                 PER CURIAM

Panel consists of Justices Jennings, Bland, and Massengale.




                                         3